968 F.2d 1224
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Andre BELL, Plaintiff-Appellant,v.Larry BOHNING, Defendant-Appellee.
No. 92-1067.
United States Court of Appeals, Tenth Circuit.
July 14, 1992.

Before JOHN P. MOORE, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
JOHN P. MOORE, Circuit Judge.


1
After examining the brief of the appellant and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this panel.   See Fed.R.App.P. 34(e);  10th Cir.R. 34.1.9.   The cause is therefore ordered submitted without oral argument.


2
Andre Bell appeals the dismissal of his pro se civil rights complaint filed against Larry L. Bohning, a Judge of the County Court of the City and County of Denver.   He sought damages and injunctive relief under Title VII of the Civil Rights Act of 1964 and 42 U.S.C. §§ 1981 and 1983 for actions taken against him by Judge Bohning in his official capacity.   The district court dismissed the action because of Judge Bohning's official immunity and because the action was inherently frivolous.   We have reviewed the record and Mr. Bell's brief and AFFIRM the judgment of the district court on the basis of its order of February 26, 1992.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3